 1   SHARON L. NELSON
     Nevada Bar No. 6433
 2   NELSON LAW
     5940 S. Rainbow Blvd.
 3   Las Vegas, Nevada 89118
     Telephone:     (702) 247-4529
 4   Facsimile:     (702) 737-4529
     snelson@nelsonlawlv.com
 5   Attorneys for Plaintiff
     Mahmud Mahdi
 6

 7                              UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF NEVADA

 9   MAHMUD MAHDI; an individual,                     Case No.: 2:17-cv-02853-RFB-EJY

10              Plaintiff,                                 STIPULATION AND ORDER TO
                                                                    DISMISS
11   vs.

12   AMERICAN AIRLINES,INC., a foreign
     corporation; AMERICAN AIRLINES
13   GROUP, INC., a foreign corporation; DOES
     and ROES 1-100; inclusive,
14
                Defendants.
15
            Plaintiff Mahmud Mahdi (“Plaintiff”) and Defendants American Airlines, Inc., and
16
     American Airlines Group, Inc. (collectively “Defendants”), by and through their respective
17
     attorneys hereby stipulate that the above captioned case be dismissed with prejudice.
18
     //
19
     //
20
     //
21
     //
22

23

24

                                                Page 1 of 2
 1          Each party to bear its own fees and costs.

 2          Dated this 27th day of October 2019.

 3
     NELSON LAW                                          LITTLER MENDELSON, P.C.
 4

 5   /s/ Sharon L. Nelson                                /s/ Kathryn B. Blakey
     Sharon L. Nelson                                    Kathryn B. Blakey
 6   Nevada Bar No. 6433                                 Nevada Bar No. 12701
     5940 S. Rainbow Blvd.                               2001 Ross Avenue
 7   Las Vegas, NV 89118                                 Suite 1500, Lock Box 116
     Attorneys for Plaintiff                             Dallas, TX 75201-2931
 8                                                       Attorneys for Defendants

 9
            IT IS SO ORDERED.
10
            Dated this     day of October, 2019. ________________________________
11                                                 RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
12
                                                       U.S. DISTRICT/MAGISTRATE JUDGE
                                                   DATED this 28th day of October, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

                                                Page 2 of 2
